The evidence in this case was sufficient to establish the corpus delicti, and the trial court properly so held. The question of the guilt or innocence of the accused was for the jury. The finding of the contraband beverage, home brew, containing alcohol, and which also, as shown by the evidence, smelled and tasted and looked like lager beer, coupled with the voluntary statement of defendant that "he found my home brew," also, "I want you to take care of my bottles; I would like to have them back," were all questions for the jury. The defendant insisted that in making these statements he was only joking. Whether he was joking or not was for the jury to determine, and the result of their verdict no doubt had the tendency to impress upon defendant that the "joke" was a serious one for him. No error appears in the trial of this case, and the judgment of conviction, from which this appeal was taken, is affirmed.
Affirmed.